                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  DESIDERO SOTO, et al.,                             Case No. 17-cv-00251-VC
                 Plaintiffs,                         ORDER GRANTING RENEWED
                                                     MOTION FOR PRELIMINARY
           v.                                        APPROVAL OF CLASS AND
                                                     COLLECTIVE ACTION
  O.C. COMMUNICATIONS, INC., et al.,                 SETTLEMENT
                 Defendants.                         Re: Dkt. No. 289



       The Renewed Motion for Preliminary Approval of Class and Collective Action
Settlement, filed by Plaintiffs Desidero Soto, Steven Stricklen, Steeve Fondrose, Lorenzo Ortega,
and Jose Antonio Farias, Jr. (“Plaintiffs”) in the above-captioned action, came on for hearing
regularly in Courtroom 4 of the above captioned court, the Honorable Vince Chhabria presiding.
Defendants O.C. Communications, Inc. (“OCC”), Comcast Corporation and Comcast Cable
Communications Management, LLC (collectively, “Comcast”) do not oppose the motion.
Plaintiffs bring a representative wage and hour action under federal and state laws on behalf of

themselves and other Technicians employed by OCC who install cable television, phone,

security and internet services. Plaintiffs Desidero Soto and Steven Stricklen filed their initial

Collective and Class Action Complaint in this action on January 18, 2017, which asserted FLSA

and California law claims. Dkt. No. 1. On August 18, 2017, Plaintiffs filed their First Amended

Collective and Class Action Complaint, which added Plaintiff Fondrose, refined the factual

allegations, and added a cause of action for violation of California Labor Code Section 226.2.

Dkt. No. 117. Plaintiffs filed their Second Amended Collective and Class Action Complaint on
March 13, 2018, which added the Comcast Defendants under a joint-employer theory, along with
Plaintiff Ortega and the Washington state law claims that he asserts. Dkt. No. 232. On June 20,

2018, Plaintiffs filed their Third Amended Collective and Class Action Complaint (“TAC”),

which added Plaintiff Farias and California Private Attorneys General Act (“PAGA”) claims

against Comcast. See Dkt. No. 255.

        In the operative TAC (Dkt. No. 253-1), Plaintiffs allege eighteen causes of action under

the federal Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”), the California Labor

Code and Business and Professions Code §§ 17200, et seq. (“UCL”), and Washington wage and

consumer protection laws. Plaintiffs assert the first cause of action under the FLSA on behalf of

themselves and the Collective for Defendants’ alleged failure to compensate Technicians for all

hours worked, including legally mandated overtime premiums. Defendants dispute and deny all

of Plaintiffs’ claims.

        The Parties executed a Class Action Settlement Agreement on March 1, 2019. Likewise,

on March 1, 2019, Plaintiffs filed their first Notice of Motion and Motion for Preliminary

Approval of Class and Collective Action Settlement, see ECF No. 284. The Court held a hearing

on Plaintiffs’ initial Motion on March 21, 2019 and denied the motion on April 1, 2019, see ECF

No. 286. Following the Court’s denial of Plaintiffs’ Motion for Preliminary Approval, Class

Counsel and the parties engaged in subsequent settlement negotiations and entered into the

Addendum to Class Action Settlement Agreement. They filed a renewed Motion for Preliminary
Approval on May 10, 2019, and a telephonic hearing was held before this Court on June 13,

2019.

        Having reviewed the papers and documents presented – including the Plaintiffs’

Renewed Motion for Preliminary Approval – the Court finds, concludes, and orders as follows:
        1.      The Court grants preliminary approval of the terms and conditions contained in
the Amended Settlement, attached hereto as Exhibit 1, as to the California and Washington
Classes.
        2.      The Court finds on a preliminary basis that the class and collective action
settlement memorialized in the Amended Settlement is fair, reasonable, and adequate.



                                                 2
       3.      The Court grants conditional certification of the provisional California and
Washington Classes, in accordance with the Amended Settlement, for the purposes of this
Amended Settlement only. The California Class is defined as “all Technicians who are or were
employed by OCC in the State of California at any time from January 18, 2013 through
December 21, 2018, and who do not validly exclude themselves from the Settlement.” The
Washington Class is defined as “all Technicians who are or were employed by OCC in the State
of Washington from March 13, 2015 through December 21, 2018, and who do not validly
exclude themselves from the Settlement.”
       4.      The Court grants Approval of the terms and conditions contained in the Amended
Settlement as to the Collective. The Court preliminarily finds that the terms of the Amended
Settlement are reasonable, pursuant to the Fair Labor Standards Act and applicable law. The
Court confirms its August 31, 2017, Order conditionally certifying the Collective. See Dkt. No.
127. The Collective is defined as “all Opt-In Plaintiffs who are or were employed by OCC at any
time from and including January 18, 2014, through December 21, 2018.”
       5.      The Court authorizes the retention of CPT Group, Inc. as Settlement
Administrator for the purpose of the Amended Settlement, with reasonable administration costs
estimated not to exceed $40,000.00.
       6.      The Court appoints Schneider Wallace Cottrell Konecky Wotkyns LLP and
Berger Montague PC as Counsel for the Classes and the Collective. (For purposes of
representing the Classes, the appointment is conditional.) The Court also conditionally appoints
Plaintiffs Soto, Stricklen, and Farias as Class Representatives for the California Class, and
Plaintiff Ortega as Class Representative for the Washington Class. For purposes of the
Collective, Plaintiffs Soto, Stricklen, Fondrose, Ortega, and Farias are appointed as Collective
representatives.
       7.      The Court approves the Notice of Settlement, attached as Exhibit 2, and
authorizes dissemination of the Notice of Settlement to Members of the California and
Washington Classes and the Collective. Subject to the terms of the Amended Settlement, the
Notice of Settlement shall be mailed via first-class mail to the most recent known address of each



                                                 3
Member of the California and Washington Classes and the Collective within the timeframe
specified in the Settlement, and sent via email to all such persons for whom OCC has an email
address.
       8.      The Court approves the proposed procedure for exclusion from the Amended
Settlement, which is to submit a written statement requesting exclusion to the Amended
Settlement Administrator no later than 60 days following the date on which the Settlement
Administrator first mails the Notice of Settlement to Members of the California and Washington
Classes and the Collective. Any Members of the California and Washington Classes who submit
a written exclusion shall not be a Member of the Settlement Class, shall be barred from
participating in the Settlement, and shall receive no benefit from the Amended Settlement.
       9.      Class Counsel shall file a motion for approval of the fee and cost award and of the
service awards to the Class Representatives, with the appropriate declarations and supporting
evidence, at least 14 days prior to the Notice Deadline, to be heard at the same time as the
motion for final approval of the Amended Settlement.
       10.     Class Counsel shall file a motion for final approval of the Amended Settlement,
with the appropriate declarations and supporting evidence, including a declaration setting forth
the identity of any Members of the California and Washington Classes and the Collective who
request exclusion from the Settlement, by September 16, 2019.
       11.     Each Member of the California and Washington Classes and the Collective shall
be given a full opportunity to object to the proposed Settlement and request for attorneys’ fees,
and to participate at a Final Approval Hearing, which the Court sets to commence on October 17,
2019, at 10:00 a.m. in Courtroom 4 of the United States District Court, Northern District of
California, San Francisco Division. Any Member of the Classes and/or the Collective seeking to
object to the proposed Settlement may file such objection in writing with the Court and shall
serve such objection on Class Counsel and Defendants’ Counsel. The written objection
requirement may be excused upon a showing of good cause.
       12.     Accordingly, the Court approves the proposed Notice of Settlement and adopts
the following dates and deadlines:



                                                 4
Date of preliminary approval of the Amended
Settlement as to Class and approval of the        June 17, 2019
Amended Settlement as to the Collective
Deadline for OCC to provide to CPT Group,         Within 10 business days after the Court’s
Inc. a database containing Class Members’         preliminary approval of the Amended
contact information                               Settlement
Deadline for CPT Group, Inc. to mail the          Within 10 business days after CPT Group,
Notice of Settlement to Class Members             Inc. receives the Class Member database
Deadline for Class Counsel to file attorneys’     At least 14 days before the opt-
fees motion and motion for service awards         out/objection deadline
Deadline for Class Members to postmark
                                                  60 days after Notice of Settlement is
requests to opt-out or file objections to the
                                                  mailed
Amended Settlement
Deadline for filing of Final Approval Motion      September 12, 2019
Final Approval Hearing                            October 17, 2019
                                                  (i) if there is an objection to the Amended
                                                  Settlement that is not subsequently
                                                  withdrawn, then the date upon the
                                                  expiration of time for appeal of the Court’s
                                                  Final Approval Order; or (ii) if there is a
                                                  timely objection and appeal by an
                                                  objector, then after such appeal is
Effective Date                                    dismissed or the Court’s Final Approval
                                                  Order is affirmed on appeal; or (iii) if there
                                                  are no timely objections to the Amended
                                                  Settlement, or if any objections which
                                                  were filed are withdrawn before the date
                                                  of final approval, then the first business
                                                  day after the Court’s order granting Final
                                                  Approval of the Amended Settlement
Deadline for OCC to pay the Gross Settlement      Within 10 business days after Effective
Amount into the Qualified Settlement Fund         Date
Deadline for CPT Group, Inc. to provide Class     At least 10 business days before the
Counsel and Defendants’ Counsel with a final      Settlement Awards are mailed to Class
report of all Settlement Awards                   Members
                                                  As soon as practicable after funding of the
Deadline for CPT Group, Inc. to transfer the 10
                                                  Gross Settlement Amount, and prior to any
percent holdback of the attorneys’ fees award
                                                  payment of the attorneys’ fees award to
into a separate interest-bearing account
                                                  Class Counsel
Deadline for CPT Group, Inc. to make
payments for attorneys’ fees and costs, service   Within 30 days after the Effective Date or
awards, Class Member Settlement Awards, and       as soon as reasonably practicable
LWDA Payment
Deadline for CPT Group, Inc. to send a            90 days before check-cashing deadline



                                            5
   reminder letter to those Class Members who
   have not yet cashed their Class Member
   Settlement Award checks
   Deadline for CPT Group, Inc. to place a
   reminder phone call to those Class Members
                                                     60 days before check-cashing deadline
   who have not yet cashed their Class Member
   Settlement Award checks
   Check-cashing deadline                            180 days after issuance
   Deadline for CPT Group, Inc. to either
   distribute uncashed check funds to cy pres
                                                     As soon as practicable after check-cashing
   recipient or redistribute such funds to those
                                                     deadline
   Class Members who cashed their cashed their
   Class Member Settlement Award checks
                                                     Within 21 days after the distribution of
   Deadline for Plaintiffs to file the Post-         any remaining monies to Settlement Class
   Distribution Accounting.                          Members who cashed their Settlement
                                                     Award check or to the cy pres recipient
                                                     As soon as practicable following
   Deadline for CPT Group, Inc. to release the 10
                                                     completion of the distribution process and
   percent holdback of the attorneys’ fees award
                                                     filing of the Post-Distribution Accounting
   to Class Counsel
                                                     with the Court


       13.     At this time, all proceedings in this Action, except those contemplated herein and
in the Amended Settlement, are stayed, and all deadlines are vacated.


       IT IS SO ORDERED.

Dated: June 17, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                 6
